
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3330
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  and the Federal Credit Union Act to provide more effective reviews of losses in
		  the Deposit Insurance Fund and the Share Insurance Fund by the Inspectors
		  General of the several Federal banking agencies and the National Credit Union
		  Administration Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Oversight by Financial
			 Inspectors General Act of 2009.
		2.Amendment to
			 definition of material loss and nonmaterial losses to the Deposit Insurance
			 Fund for purposes of Inspectors General reviews
			(a)In
			 generalSection 38(k) of the
			 Federal Deposit Insurance Act (U.S.C. 1831o(k)) is amended—
				(1)in paragraph (2),
			 by striking subparagraph (B) and inserting the following new
			 subparagraph:
					
						(B)Material loss
				definedThe term
				material loss means any estimated loss in excess of
				$200,000,000, occurring after March 31,
				2009.
						;
				(2)in that portion of
			 paragraph (4)(A) that precedes clause (i), by striking the
			 report and inserting any reports under this subsection on
			 losses;
				(3)by
			 striking paragraph (6);
				(4)by redesignating
			 paragraph (5) as paragraph (6); and
				(5)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Losses that are
				not material
							(A)Semiannual
				reportFor the 6-month period
				ending on September 30, 2009, and each 6-month period thereafter, the Inspector
				General of each Federal banking agency shall—
								(i)identify losses estimated to be incurred by
				the Deposit Insurance Fund during that 6-month period with respect to insured
				depository institutions supervised by such Federal banking agency;
								(ii)for each loss to
				the Deposit Insurance Fund (as a loss to such Fund is defined in paragraph
				(2)(A)) that is not a material loss, determine the grounds identified by the
				Federal banking agency or State bank supervisor under section 11(c)(5) for
				appointing the Corporation as receiver and whether any unusual circumstances
				exist that might warrant an in-depth review of the loss; and
								(iii)prepare a written report to the appropriate
				Federal banking agency and for the Congress on the results of the Inspector
				General’s determinations, including—
									(I)the identity of any loss that warrants an
				in-depth review and the reasons why such review is warranted, or if the
				Inspector General determines that no review is warranted, an explanation of
				such determination; and
									(II)for each loss identified in subclause (I)
				that warrants an in-depth review, a date by which such review, and a report on
				the review prepared in a manner consistent with reports under paragraph (1)(A),
				will be completed.
									(B)Deadline for
				semiannual reportThe
				Inspector General of each Federal banking agency shall—
								(i)comply with the semiannual report
				requirements of paragraph (A) expeditiously, and in any event within 90 days
				after the end of the 6-month period covered by the report; and
								(ii)provide a copy of
				the report to any Member of Congress upon
				request.
								.
				(b)Technical and
			 conforming amendmentThe
			 heading for subsection (k) of section 38 of the Federal Deposit Insurance Act
			 (U.S.C. 1831o(k)) is amended—
				(1)by striking Review and inserting
			 Reviews; and
				(2)by striking
			 material
			 loss and inserting losses.
				3.Amendment to
			 definition of material loss and nonmaterial losses to the National Credit Union
			 Share Insurance Fund for purposes of Inspectors General reviews
			(a)In
			 generalSubsection (j) of
			 section 216 of the Federal Credit Union Act (12 U.S.C. 1790d(j)) is amended to
			 read as follows:
				
					(j)Reviews required
				when share insurance fund experiences losses
						(1)In
				generalIf the Fund incurs a
				material loss with respect to an insured credit union, the inspector general of
				the Board shall—
							(A)make a written
				report to the Board reviewing the Administration’s supervision of the credit
				union (including the Administration’s implementation of this section), which
				shall—
								(i)ascertain why the
				credit union’s problems resulted in a material loss to the Fund; and
								(ii)make
				recommendations for preventing any such loss in the future; and
								(B)provide a copy of
				the report to—
								(i)the Comptroller
				General of the United States; (ii) the Corporation (if the agency is not the
				Corporation);
								(ii)in the case of a
				State credit union, the appropriate State supervisor; and
								(iii)upon request by
				any Member of Congress, to that Member.
								(2)Material loss
				definedFor purposes of
				determining whether the Fund has incurred a material loss with respect to an
				insured credit union, a loss is material if it exceeds the sum of—
							(A)$25,000,000;
				and
							(B)an amount equal to
				10 percent of the total assets of the credit union at the time at which the
				Board initiated assistance under section 1788 of this title or was appointed
				liquidating agent.
							(3)Public
				disclosure required
							(A)In
				generalThe Board shall
				disclose a report under this subsection upon request under section 552 of title
				5 without excising—
								(i)any portion under
				section 552(b)(5) of that title; or
								(ii)any information
				about the insured credit union (other than trade secrets) or paragraph (8) of
				section 552(b) of that title.
								(B)ExceptionSubparagraph
				(A) shall not be construed as requiring the agency to disclose the name of any
				customer of the insured credit union (other than an institution-affiliated
				party), or information from which such a person’s identity could reasonably be
				ascertained.
							(4)Losses that are
				not material
							(A)Semiannual
				reportFor the 6-month period
				ending on September 30, 2009, and each 6-month period thereafter, the Inspector
				General of the Board shall—
								(i)identify losses estimated to be incurred by
				the Fund during that 6-month period with respect to insured credit
				unions;
								(ii)for each loss to
				the Fund that is not a material loss, determine the grounds identified by the
				Board or the State official having jurisdiction over a State credit union for
				appointing the Board the liquidating agent for any Federal or State credit
				union and whether any unusual circumstances exist that might warrant an
				in-depth review of the loss; and
								(iii)prepare a written report to the Board and
				for the Congress on the results of the Inspector General’s determinations,
				including—
									(I)the identity of any loss that warrants an
				in-depth review and the reasons why such review is warranted, or if the
				Inspector General determines that no review is warranted, an explanation of
				such determination; and
									(II)for each loss identified in subclause (I)
				that warrants an in-depth review, a date by which such review, and a report on
				the review prepared in a manner consistent with reports under paragraph (1)(A),
				will be completed.
									(B)Deadline for
				semiannual reportThe
				Inspector General of the Board shall—
								(i)comply with the semiannual report
				requirements of paragraph (A) expeditiously, and in any event within 90 days
				after the end of the 6-month period covered by the report; and
								(ii)provide a copy of
				the report to any Member of Congress upon request.
								(5)GAO
				reviewThe Comptroller
				General of the United States shall, under such conditions as the Comptroller
				General determines to be appropriate, review reports made under paragraph (1),
				including the extent to which the Inspector General of the Board complied with
				section 8L of the Inspector General Act of 1978 with respect to each such
				report, and recommend improvements in the supervision of insured credit unions
				(including the implementation of this
				section).
						.
			
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
